Citation Nr: 0621259	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-32 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for esophageal carcinoma 
with metastasis to the liver, spleen and lymph nodes, claimed 
as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1968 to June 1970.  He served in Vietnam and 
received numerous awards and decorations, including the 
Combat Infantryman Badge, the Air Medal with Oak Leaf 
Cluster, the Army Commendation Medal and the Bronze Star 
Medal.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio which denied the veteran's 
claim of entitlement to service connection for esophageal 
carcinoma with metastasis to the liver, spleen and lymph 
nodes.

The veteran indicated in his September 2004 substantive 
appeal that he wanted a personal hearing in Washington, D.C.  
A hearing was scheduled to be conducted in December 2004.  
However, one day prior to his hearing the veteran indicated 
that he would not be able to attend due to illness.  To the 
Board's knowledge, the veteran has not requested any further 
rescheduling.  Accordingly, the Board will proceed as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2005).

This case was previously before the Board in December 2005.  
At that time the issue was remanded for further procedural 
development.  The case has been returned to the Board for 
further appellate proceedings.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

The RO has denied the veterans service connection claim for 
esophageal carcinoma with metastasis to the liver, spleen and 
lymph nodes on the basis that it is not one of the 
presumptive conditions associated with exposure to 
herbicides.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.309(e) (2005).  However, the United States Court of Appeals 
for Federal Circuit has held that a claimant is not precluded 
from presenting proof of direct service connection even 
though his disability is not among those statutorily 
enumerated for presumptive service connection.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, although 
esophageal carcinoma with metastasis to the liver, spleen and 
lymph nodes is not one of the presumptive conditions listed 
in 38 C.F.R. § 3.309(e), the veteran may still be able to 
establish service connection on a direct basis.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) evidence of 
in-service disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is undisputed that the veteran has cancer of the 
esophagus.  He is presumed to have been exposed to herbicides 
in Vietnam.  In Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) the United States Court of Appeals for Veterans Claims 
held that where there is evidence of record satisfying the 
first two requirements for service connection (current 
disability and in-service injury), but no competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA must obtain a 
medical nexus opinion.

In this case, none of the medical records currently 
associated with the veteran's VA claims folder offer an 
opinion as to a possible causal relationship between the 
veteran's esophageal carcinoma with metastasis to the liver, 
spleen and lymph nodes and any incident of service, including 
his presumed exposure to herbicides.  Therefore, the Board 
finds that, pursuant to Charles, a VA nexus opinion is 
necessary to decide the claim. 

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  The veteran's VA claims folder 
should be referred to a physician with 
appropriate expertise.  The examiner 
should review the veteran's claims 
folder and render an opinion, in light 
of the veteran's entire medical 
history, as to the relationship, if 
any, between any current esophageal 
carcinoma with metastasis to the liver, 
spleen and lymph nodes and the 
veteran's military service, with 
specific consideration of presumed 
herbicide exposure in service.  The 
reviewing physician should specifically 
comment on the letter in the file dated 
August 27, 2004 from Gerritt A. Kimmey, 
M.D.  A copy of the opinion should be 
associated with the veteran's VA claims 
folder.  

2.  VBA should then readjudicate the 
veteran's claim of entitlement to 
service connection for esophageal 
carcinoma with metastasis to the liver, 
spleen and lymph nodes.  If the benefit 
sought on appeal remains denied, VBA 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


